STEINFELD, Judge
(dissenting).
The highest “before value” expressed by any witness was $15,000.00, and this was the verdict of the jury. There remained the residence and sufficient land to serve it. Before the taking the property fronted on a street only slightly improved. The taking was for the construction of a modern thoroughfare which will enhance the value of the remainder. I cannot agree that an award of $10,000.00 was not excessive when there remained a residence and sufficient land to serve it.
MONTGOMERY, J., and I respectfully dissent.